  Case 2:20-cv-00292-Z-BR Document 13 Filed 04/01/21                                     Page 1 of 1 PageID 53

                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                        AMARILLO DIVISION

 FLOGISTIX LP,                                               §
                                                             §
         Plaintiff,                                          §
                                                             §
 v.                                                          §      2:20-CV-292-Z-BR
                                                             §
 DAVID ABSHIRE et al.,                                       §
                                                             §
         Defendants.                                         §

                                 ORDER TO OBTAIN LOCAL COUNSEL

         Local Rule 83.10(a) requires the appearance of local counsel where counsel of record for

a party does not reside or maintain a principal office in this District.1 Accordingly, within twenty-

one (21) days of this Order, each party who is required to obtain local counsel shall file the entry

of appearance of local counsel satisfying the requirements of Local Rule 83.10(a). Any party

entering an appearance after the date of this Order who is required to obtain local counsel shall

have twenty-one (21) days from the entry of such appearance to secure local counsel and file the

entry of appearance of counsel satisfying the requirements of Local Rule 83.10(a).

         A plaintiff’s failure to do so may result in a recommendation by the undersigned to the

District Judge for dismissal without prejudice of this case without further notice. A defendant’s

failure to do so may subject the defendant to a recommendation by the undersigned to the District

Judge for entry of default judgment without further notice.

         IT IS SO ORDERED.

         ENTERED April 1, 2021.




         1See N.D. Tex. Civ. R. 83.10(a). However, attorneys appearing on behalf of the United States Justice Department or the
Attorney General of the State of Texas are not subject to the local counsel requirement. See N.D. Tex. L. Civ. R. 83.11.
